Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 24-31 and 42 are pending.
Claims 1-23 and 32-41 are canceled by Applicant. 
Claim Objections
Claim 24 is objected to because of the following informalities:  it recites “the channel region in the current-flow direction comprising a pair of outer regions having in the current-flow direction an intervening region there-between”, it should be “the channel region in the current-flow direction comprising a pair of outer regions having, in the current-flow direction, an intervening region there-between”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mirco Cantoro et al., (US 2017 /0345927 A1, hereinafter Cantoro) in view of Gurtej S. Sandhu et al., (US 2013/0193400 A1, hereinafter Sandhu).
Regarding claim 42, Cantoro discloses an elevationally-extending transistor (vertically extending transistor in Fig. 3) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cantoro’s Fig. 3, annotated. 
an upper source/drain regions (126D), a lower source/drain region (110S), and a channel region (CH1 described in [0031]) extending elevationally there-between, the channel region (CH1) comprising a top (top of CH1) and a bottom (bottom of CH1) each comprising at least one of GaP, GaN, and GaAs (CH1 is formed by compound semiconductor nanowire 120 including a Group III-V material with at least one of In, Ga, and Al as Group III element and at least one of As, P and Sb as a Group V element described in [0026-0027]);
a transistor gate construction (gate electrode GE and gate dielectric 134) operatively laterally proximate the channel region (CH1);
the upper source/drain region (126D) comprising:
a lowermost portion (lowermost portion of 126D) comprising a top (top of the lowermost portion of 126D) and a bottom (bottom of the lowermost portion of 126D) each comprising at least one of GaP, GaN, and GaAs (the 126D is part of compound semiconductor nanowire 120 made of the Group III-V material described in [0026-0027]), the bottom of the lowermost portion (bottom of the lowermost portion of 126D) of the upper source/drain region (126D) being directly against the at least one of the GaP, the GaN, and the GaAs of the top of the channel region (the top of CH1); and 
an uppermost portion (uppermost portion of 126D) comprising a bottom (a bottom of the uppermost portion of 126D) … directly against the at least one of the GaP, the GaN, and the GaAs of the top of the lowermost portion (the top of the lowermost portion of 126D) of the upper source/drain region (126D); and 
the lower source/drain region (110S) comprising:
an uppermost portion (uppermost portion of 110S) comprising a top (top of the uppermost portion of 110S) and a bottom (bottom of the uppermost portion of 110S) each comprising at least one of GaP, GaN, and GaAs (110S is part of substrate 110 which includes Group III-V material with at least one of In, Ga, and Al as Group III element and at least one of As, P and Sb as a Group V element described in [0042]), the top of the uppermost portion (the top of the uppermost portion of 110S) of the lower source/drain region (110S) being directly against the at least one of the GaP, the GaN, and the GaAs of the bottom (the bottom of CH1) of the channel region (CH1); and 
a lowermost portion (lowermost portion of 110S) comprising a top (top of the lowermost portion of 110S) … directly against the at least one of the GaP, the GaN, and the GaAs of the bottom (the bottom of the uppermost portion of 110S) of the uppermost portion (uppermost portion of 110S) of the lower source/drain region (110S).
Cantoro does not expressly discloses the bottom of the uppermost portion of the upper source/drain region (the bottom of the uppermost portion of 126D) comprising at least one of elemental silicon and metal material; the top of the lowermost portion of the lower source/drain region (the top of the lowermost portion of 110S) comprising at least one of elemental silicon and metal material.
However, in the same semiconductor device field of endeavor, Sandhu discloses a vertical transistor in Fig. 1 comprising metal silicide at both ends of bottom and top source/drain regions 26, 30 as described in [0021] and [0024] respectively. It is known that the metal silicide has silicon and metal materials. Therefore, a bottom of the uppermost portion (the metal silicide) of the upper source/drain region 30 comprising at least one of elemental silicon and metal material; a top of the lowermost portion (the metal silicide) of the lower source/drain region 26 comprising at least one of elemental silicon and metal material.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Sandhu’s Fig. 1, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Sandhu’s metal silicide (silicon and metal materials) in the uppermost portion of the Cantoro’s upper source/drain region and in the lowermost portion of the Cantoro’s lower source/drain region to improve adhesion and/or electrical coupling to the electrical line as described in [0021] by Sandhu.

	Reasons for Allowance
Claims 24-31 are allowed if the objection of claim 24 is resolve.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a transistor in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2017/0345927 A1 to Cantoro in combination of US 2013/0193400 A1 to Sandhu, US 2015/0091060 A1 to Yang and US 2009/0179227 A1 to Otake) substantially teach some of following limitations:
Cantoro in combination Sandhu, Yang and Otake discloses a transistor (in Cantoro’s Fig. 3) comprising: 
a pair of source/drain regions (Cantoro’s 110S, 126D) having a channel region (Cantoro’s CH1 described in [0031]) there-between; 
a transistor gate construction (Cantoro’s gate electrode GE and gate dielectric 134) operatively proximate the channel region (Cantoro’s CH1); 
the channel region (Cantoro’s CH1) comprising a direction (z-direction) of current flow there-through between the pair of source/drain regions (Cantoro’s 110S, 126D), the channel region (CH1) in the current-flow direction (z-direction) comprising a pair of outer regions (Cantoro’s top and bottom regions of CH1) having, in the current-flow direction (z-direction), an intervening region (middle region of CH1) there-between, each of the outer regions (each of the top and bottom regions of CH1) comprising at least one of GaP, GaN, and GaAs (Cantoro’s CH1 is formed by compound semiconductor nanowire 120 including a Group III-V material with at least one of In, Ga, and Al as Group III element and at least oen of AS, P and Sb as a Group V element described in [0026-0027]) extending completely through the channel region (CH1 in the x-direction) orthogonal to the current-flow direction (z-direction), … and 
each of the source/drain regions (each of Cantoro’s 110S, 126D) comprising at least one of GaP, GaN, and GaAs directly against the at least one of the GaP, the GaN, and the GaAs of one of the outer regions (Cantoro’s top and bottom regions of CH1) of the channel region (CH1), each of the source/drain regions (each of Cantoro’s 110S, 126D) comprising elemental silicon (Sandhu teaches a vertical transistor in Fig. 1 comprising metal silicide at both ends of bottom and top source/drain regions 26, 30 as described in [0021] and [0024] respectively. It is known that the metal silicide has silicon and metal materials) outward in the current-flow direction (Cantoro’s z-direction) of the at least one of the GaP, the GaN, and the GaAs of the respective source/drain region (Cantoro’s 110S, 126D).  
However, Cantoro in combination of Sandhu, Yang and Otake does not teach the limitations of “the intervening region comprising elemental silicon extending completely through the channel region orthogonal to the current-flow direction” as recited in claim 24. Therefore, the claim 24 is allowed. 
Regarding claim 25, it is allowed due to its dependency of claim 24.
Regarding claim 26, Cantoro in combination Sandhu, Yang and Otake discloses a transistor (in Cantoro’s Fig. 3) comprising: 
a pair of source/drain regions (Cantoro’s 110S, 126D) having a channel region (Cantoro’s CH1 described in [0031]) there-between, the channel region (Cantoro’s CH1) comprising a direction (z-direction) of current flow there-through between the pair of source/drain regions (Cantoro’s 110S, 126D), the channel region (Cantoro’s CH1) having opposing side regions (Cantoro’s opposing side regions of CH1) in vertical cross-section extending all along the current-flow direction (z-direction), the opposing side regions (Cantoro’s opposing side regions of CH1) each comprising at least one of GaP, GaN, and GaAs (Cantoro’s CH1 is formed by compound semiconductor nanowire 120 including a Group III-V material with at least one of In, Ga, and Al as Group III element and at least oen of AS, P and Sb as a Group V element described in [0026-0027]) extending all along the current-flow direction (z-direction);
a transistor gate construction (Cantoro’s gate electrode GE and gate dielectric 134) operatively proximate each of the opposing side regions (Cantoro’s opposing side regions of CH1);…
However, Cantoro in combination of Sandhu, Yang and Otake does not teach the limitations of “an insulator intervening region extending all along the current-flow direction between the opposing side regions in the vertical cross-section” as recited in claim 26. Therefore, the claim 26 is allowed. 
Regarding claim 27-31, they are allowed due to their dependencies of claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898